Exhibit 10.14

 

FORM OF

ASSIGNMENT AND ASSUMPTION OF
AND AMENDMENT TO EMPLOYMENT AGREEMENT

 

Dated as of September 26, 2015, among SPX Corporation, SPX FLOW, Inc., and, each
of:

 

Christopher J. Kearney

Jeremy W. Smeltser

Robert B. Foreman

David A Kowalski

J. Michael Whitted

 

This Assignment and Assumption of and Amendment to Employment Agreement (this
“Assignment Agreement”) is made and entered into as of September 26, 2015, by
and between SPX Corporation, a Delaware Corporation (“SPX”), SPX FLOW, Inc., a
Delaware Corporation (“SPX FLOW”), and                           , an individual
(the “Executive”).

 

WHEREAS, SPX and the Executive entered into that certain Employment Agreement
dated as of            , and as amended by letter agreement dated December 2,
2013 (the “Original Employment Agreement”);

 

WHEREAS, SPX and SPX FLOW entered into that certain Separation and Distribution
Agreement, dated as of September 22, 2015 (the “Separation Agreement”), which
provides for a separation of SPX into two separate, publicly traded companies,
SPX and SPX FLOW, as of that date defined in the Separation Agreement (the
“Distribution Date”);

 

WHEREAS, as part of the Separation Agreement, SPX and SPX FLOW entered into that
certain Employee Matters Agreement, dated as of September 26, 2015 (the “EMA”),
which provides that SPX will assign, and SPX FLOW will assume, the Original
Employment Agreement;

 

WHEREAS, SPX desires to assign to SPX FLOW all right, title and interest of SPX
in and to the Original Employment Agreement, SPX FLOW desires to assume all of
the obligations of SPX under the Original Employment Agreement, and the
Executive desires to consent to such assignment and assumption of the Original
Employment Agreement;

 

WHEREAS, SPX is simultaneously assigning, and SPX FLOW is simultaneously
assuming, that certain Change of Control Agreement entered into between SPX and
the Executive, dated as of December 2, 2013, and referenced in the Original
Employment Agreement, as of the Distribution Date; and

 

WHEREAS, SPX FLOW and the Executive desire to amend the Original Employment
Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements of the
respective parties and such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Assignment of Original Employment
Agreement.  As of the Distribution Date, SPX does hereby assign, transfer,
grant, convey and deliver to SPX FLOW all of SPX’s right, title and interest of
SPX in and to the Original Employment Agreement, subject to the terms,
conditions, reservations and limitations set forth in this Assignment Agreement.

 

2.                                      Assumption of Original Employment
Agreement.  From and after the Distribution Date, SPX FLOW hereby (i) expressly
accepts and assumes all of SPX’s right, title and

 

--------------------------------------------------------------------------------


 

interest in and to the Original Employment Agreement, subject to the terms,
conditions, reservations and limitations set forth in this Assignment Agreement,
and (ii) assumes, accepts and agrees to pay, perform and discharge all of the
covenants, conditions, obligations and liabilities of SPX under the Original
Employment Agreement.

 

3.                                      Consent of Executive to Assignment and
Assumption of Original Employment Agreement.  Executive hereby acknowledges,
recognizes and consents to the foregoing assignment and assumption of Original
Employment Agreement.

 

AMENDMENT

 

SPX FLOW and the Executive hereby amend the Original Employment Agreement,
effective as of the Distribution Date, as follows:

 

4.                                      References in Original Employment
Agreement to SPX Corporation or Company.  References to “SPX Corporation” or the
“Company” in the Original Employment Agreement shall be deemed to refer to “SPX
FLOW, Inc.” as a result of this Assignment Agreement.

 

5.                                      References in Original Employment
Agreement to SPX Plans or Programs.  References in the Original Employment
Agreement to plans or programs sponsored by SPX shall be deemed to refer to the
plan or program of the same type sponsored by SPX FLOW, including, but not
limited to, references to the “SPX Corporation Stock Compensation Plan” in the
Original Employment Agreement, which shall be deemed to refer to the “SPX FLOW
Stock Compensation Plan” as a result of this Assignment Agreement.

 

6.                                      References in Original Employment
Agreement to Individual Account Retirement Plan or Pension Plan. 
Notwithstanding the foregoing, references to the “Individual Account Retirement
Plan” or “pension plan” in the Original Employment Agreement shall not be deemed
to refer to a plan or program of the same type sponsored by SPX FLOW, and such
references shall be deleted in their entirety in view of the fact that SPX FLOW
does not sponsor a similar qualified defined benefit pension plan; provided,
however, that the parenthetical of Section 5 of the Original Employment
Agreement providing “(together with interest at the interest credit rate
provided in the SPX Corporation Individual Account Retirement Plan)” shall be
unchanged.  For avoidance of doubt, SPX FLOW shall have no obligation to provide
a qualified defined benefit pension plan such as the SPX US Pension Plan (or
corresponding non-qualified plan such as the SPX Corporation Supplemental
Individual Account Retirement Plan) to Executive and the failure to provide such
plans shall not constitute “Good Reason” under the Original Employment
Agreement.

 

7.                                      Retiree Medical.  SPX FLOW shall have no
obligation to provide retiree medical benefits of any kind to Executive and the
failure to offer retiree medical shall not constitute “Good Reason” under the
Original Employment Agreement. Due to SPX FLOW not maintaining any retiree
medical benefit plans for its employees, Section 4(g) of the Original Employment
Agreement shall be replaced in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(g)         Annual Reimbursements of Post-Retirement Medical Coverage

 

(i)                                     Upon retirement (or following the
termination of any health care continuation coverage provided under the Change
of Control Agreement, if later), if the Executive (i) is at least age 55,
(ii) has a minimum of five (5) years of continuous service, and (iii) has a sum
of age and continuous service that totals 65 or greater, then the Executive
shall be entitled to an annual reimbursement from the Company upon proof of
medical and/or prescription drug coverage and premium cost under an individual
policy or other group policy for himself and his spouse or dependents eligible
at the time of retirement.  Such premium reimbursement is subject to a maximum
total annual reimbursement, based on his age during the year of reimbursement,
of one and one-half times the applicable annual premium of the applicable
retiree medical plan sponsored by SPX on or before the Distribution Date as
indicated below. Thereafter, the maximum total annual reimbursement is subject
to an annual inflation adjustment as determined by the Company, with a maximum
annual inflation adjustment of five (5) percent, with such adjustment commencing
as of the applicable calendar year indicated below.  For certainty purposes, the
applicable annual premium for the pre-65 retiree medical plan coverage and
post-65 retiree medical plan coverage described in the foregoing sentences for
the calendar year indicated below is as set below.

 

2015 Pre-65 Coverage
Annual Premium Rate

 

2014 Post-65 Coverage
Annual Premium Rate

Individual:

[·]

 

[·]

Family:

[·]

 

[·]

 

(ii)                                  The annual reimbursement to the Executive
provided under this Section 4(g) will last until                   .

 

(iii)                               Upon the death of the Executive, an eligible
surviving spouse will continue to receive reimbursement as provided in this
Section 4(g), which will continue until                   .  Surviving dependent
children will not receive premium reimbursement beyond any applicable COBRA
continuation period.

 

(iv)                              All or a portion of the annual reimbursement
provided in this Section 4(g) may be taxable.  The reimbursement shall occur
annually (or on such other periodic basis as agreed to by the Executive and the
Company) in accordance with procedures reasonably set by the Company.  The
reimbursement will comply with Code Section 409A.

 

(v)                                 For the avoidance of doubt, the Executive
acknowledges and agrees that he is not eligible for any SPX sponsored retiree
medical program.”

 

--------------------------------------------------------------------------------


 

8.                                      Notice.  The contact information in the
“Notice” section of the Original Employment Agreement shall be replaced as
follows:

 

SPX FLOW, Inc.
13320 Ballantyne Corporate Place
Charlotte, NC  28277
Attention: General Counsel

 

MISCELLANEOUS

 

9.                                      Separation from Service.  For clarity,
the parties agree that the transaction contemplated by the Separation Agreement
will not result in a termination or separation from service under the Original
Employment Agreement.

 

10.                               Counterparts.  The parties may execute this
Assignment Agreement in one or more counterparts, all of which together shall
constitute but one Assignment Agreement.

 

11.                               Separation Agreement and EMA.  In the event of
any inconsistency among the terms of this Assignment Agreement and the terms of
the Separation Agreement or EMA, the terms of the Separation Agreement or EMA,
as applicable, shall control.  Nothing in this Assignment Agreement shall be
construed to limit, discharge, mitigate or release any obligation or otherwise
affect any right of any party to the Separation Agreement or EMA set forth or
described therein.

 

12.                               Modification of Assignment Agreement.  This
Assignment Agreement may be modified only by a writing signed by the parties
hereto.

 

13.                               Effect if Distribution Does Not Occur. 
Notwithstanding anything in this Assignment Agreement to the contrary, if the
Separation Agreement is terminated prior to the Distribution Date, this
Agreement shall be of no further force and effect.

 

14.                               Severability.  If any provision(s) of this
Assignment Agreement shall be found invalid or unenforceable, in whole or in
part, then it is the parties’ mutual desire that such provision(s) be modified
to the extent and in the manner necessary to render the same valid and
enforceable, and this Assignment Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

 

15.                               Consultation with Counsel.  This Assignment
Agreement is the product of negotiations between the parties, each of which has
had a full and complete opportunity to consult counsel.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement
effective as of the date first written above.

 

 

EXECUTIVE

 

 

 

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

 

 

SPX FLOW, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------